IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES SESSIONS,                          : No. 159 EAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (CITY OF PHILADELPHIA),              :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.